Case 8:18-cv-00813-CJC-KES Document 207 Filed 11/16/20 Page 1 of 1 Page ID #:10789

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

 Case No.          SACV 18-00813-CJC (KESx)                         Date       November 16, 2020
 Title             Securities and Exchange Commisison v. Premier Holding Corporation et al




PRESENT: HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

                      Cheryl Wynn                                    Debbie Hino-Spaan
                      Deputy Clerk                                     Court Reporter


            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                Alexander Vasilescu (Zoom)                 For Letcavage and Premier Holding
                Bennett Ellenbogen (Zoom)                             Corporation:
                                                              Lahdan Rahmati (Zoom audio)

PROCEEDINGS:             PLAINTIFF’S MOTION FOR A PRECLUSION ORDER AND SUMMARY
                         JUDGMENT AGAINST DEFENDANTS LETCAVAGE AND PREMIER
                         HOLDING CORPORATION [192]



         Case called; Defendant pro se Joseph Greenblatt is not present.

      Motion hearing held. The Court hears oral argument from the parties. The Court takes
the Motion under submission. Order will issue.




                                                                                    1     :       00
                                                    Initials of Deputy Clerk   cw




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
